DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply and amendments filed 1/11/2022.
Claims 1 and 4-12 are pending. 
Previous rejections of the claims under 35 USC 103 and double patenting are maintained.
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 
Applicant argues the cited art fails to teach “introducing the bottoms product into a third reaction zone defined by a third reactor, wherein within the third reaction zone is included a top bed having a top bed volume and comprising a second pretreating catalyst and a bottom bed having a bottom bed volume and comprising a second hydrocracking catalyst, wherein the ratio of top bed volume-to-bottom bed volume is in the range of from 0.1:1 to 1.5:1, wherein the second hydrocracking catalyst comprises less than 60 wt. % amorphous alumina, greater than 30 wt. % crystalline zeolite, from 1 to 10 wt. % nickel or cobalt, and from 5 to 25 wt.% tungsten or molybdenum”. First, applicant argues the art fails to teach the second catalyst having greater than 30% zeolite because Wang teaches using a beta zeolite having less than 30% zeolite beta.
Applicant’s arguments have been considered but are not persuasive. While Wang teaches wherein the second hydrocracking catalyst comprises the specific beta zeolite catalyst, the catalyst “can also contain a zeolite Y” (0038). Known zeolite Y hydrocracking catalysts taught in Wang includes catalyst of US 5350501 cited in par. 0038 of Wang, which have zeolites in the range of having at least 35% zeolite, … preferably between about 60 and 80 percent” (US 5350501, col. 8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2007/0084751) in view of Zhan (US 2015/0159095) and Gosselink (US 6,190,538).
With respect to claims 1 and 7, Wang teaches a hydrocracking process for converting a hydrocarbon feedstock comprising gasoil (which includes light gas oil and heavier components, see below) to produce a diesel product (abstract; 0004; 0007; 0036).
Wang teaches passing a feedstock, including gas oil, into a pretreating hydrotreating reactor to remove gross amounts of sulfur, nitrogen, or other contaminants (0036; 0056; figure 1. (32)). The hydrotreating catalyst may be used in an upstream catalyst bed or upstream reactor (0037) and corresponds to claimed first reactor.
The effluent from the pretreating reaction zone, whether an upstream beds as in Figure 1 or separate reactor as discussed in par. 0037, is passed to a first hydrocracking reaction zone in a separate reactor or the same reactor as Figure 1 comprising beds 34 36 38 (0056). The first hydrocracking reaction zone corresponds to the claimed second reactor having a first hydrocracking catalyst. 
Wang teaches passing the first hydrocracked effluent (i.e. the second reactor effluent) into a first separation zone comprising, for example, a hot separator 90 for separating a liquid and gas, followed by passing the liquid to a hot flash drum 114, stripper 130 and fractionation column 150 for distillation into various product fractions and a bottoms product (0050; 0056-0060). 
Wang teaches passing the bottoms stream into a second hydrocracking reaction zone or series of reaction zones (0060; figure 1), corresponding to the third claimed reactor. The second hydrocracking reactor of Wang may have bed of pretreating hydrotreating catalyst (0037). Specifically, Wang teaches that “[i]n a two-stage process the subject [hydrocracking] catalyst ,au be employed in either the first or second stage. The catalyst may be preceded by a hydrotreating catalyst in a separate reactor or may be loaded into the same reactor. . . . An upstream hydrotreating catalyst can be employed as a feed pretreatment step” (0037). The pretreating catalyst may be positioned upstream reactor or bed on top of the downstream hydrocracking catalyst (0037; figure 1). Wang teaches sending a nitrogen containing compound to the second reaction stage, i.e. the third reactor, at any suitable and convenient location (0053), which would include mixing with bottoms stream feed to the reactor. The nitrogen compound reduces cracking and increases production of diesel product (0053). With respect to the catalyst, Wang teaches using a beta zeolite catalyst having a support which may comprise or not alumina, and includes hydrogenation metals (0033-0034). 
The reactor effluent is passed into a vapor-liquid separator which may be the same or separate separator and liquid and then the liquid is passed into the fractionator (0059-0060). Wang teaches wherein the two effluents may pass to isolated or common vapor-liquid separators and/or separate or common product recovery zones (0054 “The second stage effluent is typically passed to at least one vapor-liquid separators and a product recovery zone containing at least fractionation column, similar to those described previously for processing the first stage effluent. The two effluents may pass to separate or common vapor-liquid separators and/or separate or common product recovery zones. Thus the vapor-liquid separators may be separate and the fractionation columns may be common.”). In the embodiment exemplified in Figure 1, the first and second separation zones are common. 
Wang teaches optionally sending unconverted product from the second hydrocracking stage (i.e. the third reactor) back to the hydrotreating reactor, the first hydrocracking stage, or the second hydrocracking stage (0054). This may come from isolated or common separation system including liquid from a vapor liquid separator or bottoms of a fractionator as discussed in part e.
Wang does not expressly state the feed is light gas oil but teaches wherein the feed is gas oil boiling at about 340C, which overlaps and includes light gas oil range components. The comprising language of the claims does not exclude additional feeds or wider range of feed which includes light gas oil and heavier components. Alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select a feed stream comprising light gas oil in the process of Wang because Wang teaches using gas oil or combination of streams including gas oil and light gas oil is a gasoil range fraction.
Wang teaches passing the bottoms product into a second reaction zone (0060; figure 1) which may include pretreating hydrotreating catalyst positioned upstream or on top of the downstream hydrocracking catalyst (0037; figure 1), but is silent regarding the ratio of top bed volume-to-bottom bed volume is in the range of from 0.1:1 to 1.5:1. In related art of hydroprocessing, Zhan teaches a selective hydrocracking process for the production of middle distillates, including diesel, wherein the hydrocracking may occur in single or multiple stage scheme having one or more reactors, with or without bottoms recycling, and “optionally in combination with a conventional hydrotreating catalyst located upstream of the hydrocracking catalyst” (0069). Such processes are widely known. In performing the hydrocracking and/or hydrotreating operation, more than one catalyst type can be used in the reactor(s). The different catalyst types can be separated into layers or mixed. In a catalyst system comprising a hydrotreating catalyst layer and a hydrocracking layer, the volumetric ratio of hydrotreating catalyst to hydrocracking catalyst can range from 1/99 to 99/1 (e.g., from 10/90 to 50/50, or from 50/50 to 90/10).” (Par. 0069)
 Because both processes teach hydrotreating followed by hydrocracking of gas oil range feeds to produce middle distillates, including diesel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention look to Zhan for selection of the volumetric ratio of hydrotreating to hydrocracking catalysts in the process of Wang, which encompasses the claimed range. 
Wang is silent regarding wherein said second hydrocracking catalyst comprises less than 60 wt. % or less than 50% (claim 7) amorphous alumina, greater than 30 wt. % crystalline zeolite, from 1 to 10 wt. % nickel or cobalt, and from 5 to 25 wt.% and wherein said third reaction zone has a cracking temperature. However, Wang teaches wherein the second hydrocracking catalyst comprises non-cracking alumina or silica-alumina binder, less than 15% zeolite beta based on the weight of the zeolite and support (0033), and a catalytic metal component (0034). Wang also teaches wherein the subject catalyst can also be employed in combination with a second, different catalyst, such as a catalyst based upon Y zeolite (0037-0038, including catalyst having 60-80% zeolite in US 5350501 cited in Want at 0038). In the analogous art of hydrocracking, Gosselink also teaches a zeolite beta catalyst for use in hydrocracking with high selectivity towards middle distillates and low tendency to overcrack towards light products (col. 1, line 40+, line 12+). The hydrocracking catalyst taught in Gosselink is a beta zeolite catalyst (col. 3, line 16+) that preferably includes a second zeolite, preferably zeolite Y (col. 3, line 63+), non-zeolite binder (col. 4, line 36+), and hydrogenation metals (col. 5, line 1+). The beta zeolite is present from 0.5-40%, the total zeolite, beta and zeolite Y, is present in an amount of 4-80%, the remainder is the binder, 20-94% (col. 4, line 51+). The hydrogenation metals include group VI components such as Mo and W, and Group VIII components such as Co or Ni (col. 5, line 1+). The hydrogenation may be present up to 50 parts by weight, including 2-40 % Group VI and 0.5-10% Group VIII (col. 5, lines 36+). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Wang teaches using multiple known catalysts for hydrocracking, including a disclosed beta zeolite catalyst with a USY zeolite based catalyst. Gosselink teaches zeolite beta and Y catalysts for hydrocracking with selectivity toward middle distillates. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the catalyst of Gosselink in the process of Wang in as a second hydrocracking catalyst or in place of or in addition to the hydrocracking catalyst in Wang because both Gosselink and Wang teach beta zeolite based catalyst for hydrocracking for selective production of middle distillates. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claim 4, Wang teaches wherein the feedstock may be a gas oil which includes light gas oil and teaches wherein the feedstock normally will have an initial boiling point above about 340 C and an ending boiling range below 482C (0036). While the T90 boiling point is not disclosed, the T90 point of less than 427 C fits within a gas oil fraction having a final boiling point of below 482 C. For example, where the final boiling point (defined as below 482C) is 420C, the T90 point would necessarily fall below 427 C.  Wang teaches wherein a nitrogen content in the range of above 100 ppm for raw feed (0039), which falls within the range of 500-10,000 ppm or 1-100 ppm for previously hydrotreated feeds (0040), and a sulfur content in the range above 1000 ppm for raw feed (0039) or between 500 and 1000 ppm for hydrotreated feed (0040), which overlap the claimed range. A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claim 5, Wang teaches adding ammonia to the second stage of a two-stage hydrocracking unit to increase distillate including diesel selectivity (0009-0010; 0053).
With respect to claim 6, Wang teaches introducing quench gas into said third reaction zone (0057). Given the quench before each bed affects the temperature in the catalyst beds, it would have been obvious to use the hydrogen quench in controlling the reaction temperature and thus diesel selectivity. 
With respect to claim 8, Wang teaches wherein the feedstock may be a gas oil which includes light gas oil and teaches wherein the feedstock normally will have an initial boiling point above about 340 C and an ending boiling range below 482C (0036). While the T90 boiling point is not disclosed, the T90 point of less than 427 C fits within a gas oil fraction having a final boiling point of below 482 C. For example, where the final boiling point (defined as below 482C) is 420C, the T90 point would necessarily fall below 427 C.  Wang teaches wherein a nitrogen content in the range of above 100 ppm for raw feed (0039), which falls within the range of 500-10,000 ppm or 1-100 ppm for previously hydrotreated feeds (0040), and a sulfur content in the range above 1000 ppm for raw feed (0039) or between 500 and 1000 ppm for hydrotreated feed (0040), which overlap the claimed range.
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claims 9 and 10, Wang teaches wherein it is known to add ammonia to the second stage of a two-stage hydrocracking unit to increase distillate including diesel selectivity (0009-0010; 0053).
With respect to claims 11-12, Wang is silent regarding admixing with said first reactor effluent an effective amount of a nitrogen-containing compound to modify cracking activity of said first hydrocracking catalyst to enhance its diesel selectivity. However, Wang teaches wherein it is known to add ammonia to the second stage of a two-stage hydrocracking unit to increase distillate including diesel selectivity (0009-0010; 0053). Wang also teaches wherein the feed to the first pretreating catalyst contains nitrogen, which is converted to ammonia (0049; 0053; 0054). The ammonia-containing stream is passed to the first hydrocracking catalyst and the effluent from the first stage is separated and where the separation systems are isolated the hydrogen containing ammonia may be recycled back to the first stage (0054), which includes either to the hydrotreating feed or hydrotreated effluent (see figure 1). First, it appears Wang is adding nitrogen to the first hydrocracking reactor because Wang teaches recycling hydrogen as quench, teaches wherein the hydrogen contains ammonia, and teaches wherein ammonia affects diesel selectivity. Further, because Wang teaches that the addition of ammonia to a hydrocracking reactor increases distillate, including diesel, selectivity, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add ammonia prior to the first stage hydrocracking bed or reactor to improve diesel selectivity of the first stage reactor as well. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/419872 (reference application) in view of Wang (US 2007/0084751). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and instant application claim the same process steps with the instant application claiming an additional step for distillation of the first liquid stream in the fractionation device. Wang teaches two stage hydrocracking wherein the interstage liquid is further fractionated to remove a products and only the bottoms passed on to the second stage. Wang also teaches wherein the separation steps and/or fractionation steps may occur in the same or individual separation zones and fraction zones. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize interstage separation and fractionation as taught in Wang to recover desired middle distillates before the second cracking stage and prevent overcracking. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771